Case 2:20-cv-01009-MHH Document 1 Filed 07/16/20 Page 1 of 5            FILED
                                                                2020 Jul-16 PM 03:26
                                                               U.S. DISTRICT COURT
                                                                   N.D. OF ALABAMA
Case 2:20-cv-01009-MHH Document 1 Filed 07/16/20 Page 2 of 5
Case 2:20-cv-01009-MHH Document 1 Filed 07/16/20 Page 3 of 5
Case 2:20-cv-01009-MHH Document 1 Filed 07/16/20 Page 4 of 5
Case 2:20-cv-01009-MHH Document 1 Filed 07/16/20 Page 5 of 5
